                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Hollis J. Larson,                                         Case No. 19-cv-2811 (WMW/DTS)

                              Plaintiff,
                                                                     ORDER
        v.

 The Minnesota Department of Human
 Services et al.,

                              Defendants.


       This matter is before the Court on the application to proceed in forma pauperis (IFP)

on appeal of Plaintiff Hollis J. Larson. (Dkt. 60.)

       Generally, under Rule 24(a)(1) of the Federal Rules of Appellate Procedure, “a party

to a district-court action who desires to appeal [IFP] must file a motion in the district court.”

Under Rule 24(a)(3), Fed. R. App. P., “[a] party who was permitted to proceed [IFP] in the

district-court action . . . may proceed on appeal [IFP] without further authorization.”

Because Larson has been permitted to proceed IFP before the district court, (Dkt. 8), he

may proceed on appeal IFP without authorization. However, to make clear that Larson

may proceed IFP on appeal in this action, his IFP application is granted.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

Plaintiff Hollis J. Larson, (Dkt. 60), is GRANTED.

Dated: April 2, 2020                                       s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge
